The opinion of the court was delivered by
Brewer, J.:
Plaintiff in error as plaintiff below brought suit and obtained an attachment in the district court of Labette county against the defendants in error. J. M. Wiggins and others, judgment creditors of the defendants, *396filed a motion to vacate and discharge this attachment. The defendants were not parties to this motion, interposed no motion of their own, and made no appearance. Plaintiff objected that the judgment-creditors had no right to appear in the case, and make the motion, but the judge of the district court decided otherwise, and discharged the attachment. Plaintiff by this proceeding in error now seeks to reverse that decision. But he makes only the defendants in the court below defendant^ here. He does not make the judgment-creditors, upon whose motion the attachment was discharged, parties, nor bring them into court. If the creditors were proper parties to make such a motion in the district court, they are necessary parties to a proceeding in this court to reverse the decision thereon. The defendants should not be placed in such position as possibly to become responsible for the costs of a controversy between their creditors, in which they have no interest; otherwise their whole property might be absorbed in costs, and none of it be applied to the payment of either debt. The petition in error must therefore be dismissed.
All the Justices concurring.